El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Por estipulación de las partes, aprobada por la corte, estos dieciocho recursos de revisión fueron consolidados y las cuestiones legales planteadas fueron discutidas y some-tidas en nna sola vista y a-virtud de un solo alegato escrito. En verdad envuelven nna sola cuestión fundamental, a saber, *748si la Junta de Salario Mínimo, creada por la Ley núm. 8 de 1941 ((1) pág. 303), tiene autoridad o opoder para fijar el salario mínimo que las clínicas y hospitales de Puerto Rico, como patronos, han de pagar a sus empleados no técnicos, según lo hizo a virtud del Decreto Mandatorio núm. 4 aprobado el 18 de mayo de 1943 y enmendado el 15 de noviembre de 1943.
 Antes de entrar a considerar y resolver esta cuestión es conveniente decir que sólo tenemos ante nos las instituciones recurrentes mencionadas en el título y, por tanto, no podemos tomar en consideración la contención de los recurrentes al efecto de que la Junta de Salario Mínimo carece de poder para fijarle un salario mínimo a los empleados de hospitales del gobierno insular o municipal, cuyos sueldos son fijados por la Legislatura o por la Asamblea Municipal. Todas las recurrentes' son entidades privadas y carecen de personalidad para impugnar dicho poder. ¿ Puede sostenerse que la Ley núm. 8 de 1941 no sea aplicable a los hospitales y clínicas privados como pretenden los recurrentes? Veamos sus términos y propósitos.
Comentaremos por las definiciones que de las palabras patrono, ocupación, negocio, obrero, empleado y trabajador contiene la sección 30 de la ley, para luego relacionarlas con otras de sus secciones, y así poder determinar cuál fue la intención legislativa en cuanto al alcance de los poderes concedidos a la Junta de Salario Mínimo. Dispone la sec-ción 30, en lo pertinente, que “En esta Ley, a menos que del contexto de ella se deduzca otra cosa, se aceptarán las siguien-tes definiciones de palabras y frases de la misma:
“ ‘Patrono’ incluye toda persona natural o jurídica dedicada a actividades industriales, comerciales, de negocios, agrícolas o de ser-vicio público que emplea a obreros, empleados o trabajadores mediante paga, jornal, salario o cualquier otra manera de compensación.
ií * # * ’ * # # *
“ ‘Ocupación’ incluye toda obra o trabajo en factorías, molinos, centrales, talleres, establecimientos, fábricas, fincas, haciendas, están-*749cías, empresas de transporte y comunicación y sitios de cualquier clase donde se realice labor o negocios lucrativos.
“ ‘Negocio’ incluye toda obra o trabajo en almacenes, tiendas, establecimientos o sitios de cualquier clase donde se realicen tran-sacciones mercantiles o se presten servicios mediante remuneración.
u ■* •* * « « # *
“ ‘Obrero’, ‘Empleado’, ‘Trabajador’ incluyen a todo trabajador manual, artesano, jornalero, dependiente de comercio y a toda persona empleada mediante remuneración en cualquier ocupación, negocio o industria.
“Los términos incluidos en esta sección no excluirán ningún otro término comprensivo de actividades agrícolas, industriales o comer-ciales. Las disposiciones de esta Ley no se aplicarán a personas em-pleadas en el servicio doméstico.” (Bastardillas nuestras.)
La Declaración de Principios que contiene la ley, y la cual copiamos al margen,(1) indica que la política públicá fundamental que tuvo en mente el legislador fue la de mejorar las condiciones de trabajo perjudiciales a la conservación de las *750normas mínimas necesarias para la salud, la eficiencia y bienestar general de los trabajadores en las distintas ocu-paciones, según se definen éstas en la sección 30, supra. Otras secciones de la ley(2) robustecen la conclusión a que llegamos de que la política pública expuesta en la Declara-ción de Principios, no está circunscrita, como sostienen los recurrentes, a que la Junta determine exclusivamente, los salarios mínimos en relación con los trabajadores que rea-licen trabajos de índole agrícola, comercial o industrial y que" debemos aplicar la doctrina de “ejusdem generis” al interpretar las demás frases contenidas en la ley en relación con las palabras “agricultura, comercio o industria”. Con cita de autoridades recientemente resolvimos en el caso de Pueblo v. Del Valle, 60 D.P.R. 184 que, tanto la doctrina de “ejusdem generis” como la máxima “noscitur a sociis”, son reglas de interpretación que no deben aplicarse si al hacerlo se desvirtúa la intención legislativa y en cuanto a la primera, dijimos: “No es una doctrina rígida e inflexible que pueda y deba aplicarse como regla interpretativa cuando dicha *751interpretación tendría como consecnencia hacer ineficaz dicha intención o propósito legislativo” (pág. 187).
Los deberes impuestos a la Junta y a los comités de Salarió Mínimo nombrados y los poderes que se les conceden por la ley, están inspirados primordialmente en el deseo de nuestra legislatura de mejorar la salud, seguridad y bien-estar de los trabajadores, después que dichos organismos hayan investigado los salarios, horas de labor y condiciones de trabajo prevalecientes en las distintas ocupaciones, nego-cios e industrias de Puerto Rico. Las únicas personas excluidas de las disposiciones de la ley son los empleados en el servicio doméstico. Cualquier defecto u omisión en la de-finición de las distintas palabras o- frases incluidas en la sección 30, supra, no debe ser motivo para que interpretemos el alcance de la ley en tal forma que desvirtuemos el propó-sito fundamental de la misma. Como dijo el Juez Frankfurter a nombre de la Corte Suprema Nacional en el caso de Phelps Dodge Corp. v. Labor Board, 313 U. S. 177, 185, al interpretar el alcance del “National Labor Relation Act”: “Desemejante a los símbolos matemáticos, la fraseología de *752legislación social como ésta rara vez logra más que precisión aproximada en sns definiciones. Es por esto que todas las ayudas relevantes son consideradas para determinar sn sig-nificado. De consideración dominante es el hecho de que las palabras adqnieren alcance y funcionan debido a la historia de acontecimientos que ellas resumen”. En la ley federal la única definición de la palabra “employee”, en forma afirmativa es al efecto de que dicho término “incluirá cual-quier empleado” y luego en forma negativa excluye a los empleados agrícolas, del servicio doméstico o a cualquier persona empleada por su padre o esposo. Interpretando el alcance de la palabra “empleado” la Corte Suprema Nacional en el caso de National Labor Relation Board v. Hearst Publications, decidido hace poco más de un mes, el 24 de abril de 1944 (-IT. S.-), resolvió que “el amplio len-, guaje usado en las definiciones contenidas en la Ley, que por sus términos rechazan las limitaciones convencionales de tales conceptos como “empleado”, “patrono” y “disputa obrera”, no dejan lugar a dudas que su aplicabilidad debe-ser determinada ampliamente, en situaciones dudosas, por los hechos económicos fundamentales más bien que técnica y exclusivamente por clasificaciones legales establecidas an-teriormente” . . . “Dicho término (empleado) como otros similares, deben entenderse haciendo referencia al propósito de la ley y a los hechos envueltos en la relación económica.”
Nuestra ley también es susceptible de esta interpretación amplia y comprensiva. Al definir las palabras “ obrero ”, “empleado” y “trabajador” se dice que “incluyen todo trabajador manual, artesano, jornalero, dependiente de co-mercio y a toda persona empleada mediante remuneración en cualquier ocupación, negocio o industria”. Los únicos ex-cluidos son los empleados en el servicio doméstico.
La precaria situación económica prevaleciente de nuestras clases trabajadoras en general debido a los salarios inade-cuados que han venido percibiendo durante largos años, *753indujo sin lugar a dudas a nuestra Legislatura a aprobar la ley creando la junta que habría de fijar los salarios mínimos necesarios para garantizar, hasta donde sea humanamente posible, una mejor vida, salud y seguridad a.diqha clase tra-bajadora.
Arguyen, sin embargo, los hospitales y clínicas recurrentes, que ellos no constituyen “negocios” dentro del significado que a dicha palabra da la propia ley. Una mera lectura de la definición antes transcrita demuestra que no tienen razón, pues expresamente dice que la palabra “negocio” incluye “. . . establecimientos o sitios de cualquier clase donde ... se presten servicios mediante remuneración.” Arguyen, además, que algunas de. las recurrentes son instituciones caritativas organizadas con fines no pecuniarios (Hospital Presbyteriano, Auxilio Mutuo, Hospital San Lucas) y que las demás también han sufrido pérdidas • y no podrían subsistir de verse obligadas a pagar los salarios fijados por la Junta y que ninguna de ellas puede considerarse como una industria.
Los dos casos citados por las recurrentes para sostener que ellas no constituyen una “industria” (y son los únicos casos citados en su alegato) son los de Yocum v. Feld, 176 So. 753, y Western Pennsylvania Hospital v. Lichliter (Pa. 1941) 17 A. (2d) 206. Bn el de Yocum se resolvió que “El ejercer la medicina o . . . ejercer la profesión de módico, no constituye llevar a cabo un comercio (conducting a trade) o una industria y por tanto una ordenanza regulando el comer-cio y las industrias no es aplicable a uno que ejerce la pro-fesión de médico”. T en el de Lichliter se resolvió que, a los efectos de una ley prohibiendo los injunctions en relación con disputas obreras, un hospital no es una industria y que sus empleados no se dedican a una misma actividad comer-cial, oficio u ocupación y que por tanto otra ley sobre rela-ciones obreras tampoco era aplicable a los hospitales y a sus empleados. Aun cuando nos merezca respeto, no estamos obligados a seguir esta jurisprudencia, especialmente cuando *754esta corte ha resuelto que . . un hospital que se dedica habitualmente a la hospitalización y. tratamiento médico de pacientes y que proporciona esos servicios a cualquier pa-ciente qne -le <pagúe el precio convenido y que contrata la prestación de servicios, mediante pago, a los veteranos, es y dehe ser considerado como una empresa o establecimiento a. los efectos de las disposiciones del artículo 1803 del Código Civil.” Carrasquillo v. American Missionary Association, et al., 61 D.P.R. 867, 875. En dicho caso, al igual que en el de autos, en cuanto a los hospitales antes mencio-nados, se argüyó que' tratándose de instituciones caritativas o de beneficencia no podía considerárseles como negocios, pero resolvimos que “El hecho de que en esa misma institu-ción se presten servicios gratuitos a personas insolventes, no le quita su carácter de establecimiento o empresa comer-cial.”
La prueba presentada ante la Junta recurrida en las au-diencias. celebradas demostró que la gran mayoría de las recurrentes tienen contratos con el Fondo del Seguro del Estado, con los veteranos y que, si bien dedican un tanto por ciento de sus. facilidades hospitalarias a casos de beneficen-cia, el por ciento- mayor lo dedican a casos de pacientes pudientes. (3) Dicha prueba demostró que el único hospital que puede considerarse como exclusivamente una institución caritativa es-el poco conocido “Castañer General Hospital” de la zona rural de Adjuntas, que no admite pacientes pu-dientes, . Este' hospital no es. uno de' los recurrentes, y por tanto, no estamos llamados a resolver en este caso si la Legislatura tuvo la intención de incluir instituciones de esta naturaleza dentro de los preceptos de la ley.
Es cierto que el caso de Garrasguillo, supra, fue uno de daños y'perjuicios, pero no vemos razón alguna para limitar la doctrina allí expuesta’a dicha clase de acciones. Está *755envuelta en la presente controversia una cuestión de alto interés público que afecta a un gran número dé trabajadores;' Los bajos salarios pagados por algunos de los hospitales y clínicas, según demostró la prueba, son elocuente demostra-ción de su insuficiencia para que los empleados afectados puedan mejorar sus condiciones de vida, salud y bienestar general, a tal extremo que algunas de las recurrentes admiten que dichos salarios podrían ser aumentados y que hasta ha-bían aceptado convenios colectivos con- sus trabajadores dejándolos pendientes de aprobación hasta que la Junta fi-jara los salarios mínimos. (4).
Pero es que la cuestión a resolver no depende de que los servicios profesionales de los médicos constituyan un nego-cio, sino si los recurrentes, como instituciones, lo ejercitan.
Eso no obstante, podemos decir que existen casos soste-niendo una doctrina contraria a la expuesta en el caso de Yocum v. Feld, supra, citado por las recurrentes, es decir, que el ejercicio de la profesión médica o legal es un nego-cio.(5)
La Corte Suprema Nacional en el caso de American Medical Association v. U. S., 317 U. S. 519, en el cual la cuestión en controversia era si la American Medical Association violó el Sherman Anti-Trust Act al realizar ciertos actos tendentes a negarle al Group Health Corp., una corporación de bene-ficios médicos mútuos, los servicios médicos y otras facili-dades de dicha asociación, si bien se abstuvo de resolver si la práctica de su profesión por un médico constituye comercio {trade), sí resolvió la cuestión envuelta en estos recursos al decidir que Group Health era una corporación que se dedi-caba a negocios, diciendo a la página 528:
*756“ Group. Health es una corporación de miembros que se dedica al negocio o comercio. Su actividad corporativa es la consumación del esfuerzo cooperativo de sus miembros para obtener para ellos y para sus familias servicio médico y hospitalización sobre la base de pagar por adelantado, prorrateándose los riesgos. Con estos fondos se emplean médicos y se obtiene hospitalización para los miembros y sus dependientes. El hecho de que sea una cooperativa y obtenga servicios y facilidades para sus miembros únicamente, no remueve sus actividades de la esfera de los negocios.
“Si, como sostenemos, la acusación imputa una sola conspiración para restringir y obstruir este negocio, imputa una conspiración para restringir los negocios o el comercio de acuerdo con el estatuto. Como bien dijo la Corte de Apelaciones, la profesión (calling) u ocupación de los médicos, individualmente, acusados, es inmaterial si el propósito y efecto de su conspiración constituye tal obstrucción o restricción del negocio de Group Health.”
Y a la página 536, al resolver que las Leyes Clayton y Norris-La Guarida no eran aplicables a la controversia, se dijo que el interés de los peticionarios era “su oposición . . . a la forma en que (el Group Health) hacía negocios” que los peticionarios “. . . estaban interesados únicamente en impe-dir el negocio que hacía en forma corporativa el ‘Group Health’.”
En la opinión rendida en este mismo caso por la Corte de Apelaciones del Distrito de Columbia, se reconoce que existen autoridades que sostienen que “para ciertos fines hospitales de caridad no se dedican a negocios o a la indus-tria” y se cita el caso de Lichlüer, supra. Empero, tam-bién se citan varios casos(6) en los cuales se ha resuelto que el establecer y funcionar un hospital es un negocio.
*757Contrario también a la doctrina establecida en el caso de LicMiter están las decisiones en los de Wisconsin Employment Relations Board v. Evangelical Deaconess Soc., 7 N. W. (2) 590 (Wis. 1943) y Northwestern Hospital v. Public Building Serv. Employees’ Union, 294 W. 215 (Minn. 1940).
En este último expresamente se citó el de Lichliter y aunque se distinguió por el hecho de que los hospitales de Pensilvania recibían fondos del Estado se dijo que a pesar de eso “dicha relación entre los hospitales y el estado no es suficiente para clasificar los primeros en la exención con-cedida al Estado.” Se resolvió que una corporación cari-tativa con fines no pecuniarios que operaba un hospital público era un patrono dentro de la Ley de Relaciones del Trabajo y que su alcance no estaba limitado a las industrias, diciéndose a la pág. 217:
“El problema patrono-empleado es de más alcance y el imputar a la legislatura un propósito de proveer medios de arreglar las rela-ciones del trabajo en las industrias únicamente sería artificial. Todos sabemos que miles de personas están realizando. sus deberes como empleados en hospitales, tales como- el demandante, que son -los mismos realizados por empleados en industrias privadas. La posi-ción y derechos de los empleados en un hospital son tan importantes al bienestar de toda la' comunidad como la del empleado técnico industrial. El hecho escueto es que los empleados dependen de sus puestos para ganarse la vida. Esto es así, bien sea el patrono un hospital de beneficencia o un fabricante de automóviles.”
El lenguaje usado en el caso de Wisconsin Employment Relations Board, supra, no es menos fuerte y pertinente cuando la corte dice a la pág. 592: “¿Hay alguna razón para suponer que la legislatura tuvo la intención de que empleados de cocina (kitchen-help), por ejemplo, que trabajan en un hotel o restaurante deban tener el derecho de organizarse y solicitar mejores salarios y condiciones de trabajo a través de la Junta del Estado mientras que a aquéllos que realizan trabajo similar en un hospital debe impedírseles tratar de *758conseguir similar objetivo a través de los mecanismos pro-vistos por el Estado? Problemas surgen entre patronos y empleados tanto en instituciones caritativas como en las industrias y hay similar necesidad en cada uno de ellos de establecer métodos para llegar a un arreglo pacífico de las diferencias que existan.”
Resumiendo podemos decir que, debidamente enfocada la cuestión primordial envuelta en estos casos, el hecho de que en un hospital o clínica, privado o de beneficencia parcial, se presten servicios médicos por profesionales, no es el factor predominante. En dichas instituciones se utilizan empleados, que debido al salario inadecuado que perciben les coloca dentro del propósito de la ley de salario mínimo. No debemos establecer distinción o diferencia entre las condi-ciones de trabajo que deben prevalecer entre los trabajadores no técnicos de los hospitales y clínicas y las que deben pre-.valqcer en otros negocio?. La intención legislativa fué me-jórar las condiciones económicas de los obreros y empleados para en esta forma beneficiarles en su vida, salud y bien-estar general. No podemos aceptar que de ese propósito deban eliminarse los trabajadores de los hospitales y clínicas por el hecho de que en esas instituciones se presten servicios médicos, con fines caritativos o no., La atención, salud y el bienestar que estas instituciones brindan a sus pacientes, dependen, hasta cierto punto, de que los empleados y obreros que en ellas trabajan, a su vez puedan gozar del mínimo salario que su propia salud y.bienestar requieren para que puedan rendir las obligaciones a ellos encomendadas. Re-solvemos, .por tanto, que la Junta recurrida actuó con poder y autoridad al fijar los salarios mínimos en su Decreto núm. 4.
Arguyen los recurrentes, por último, que el salario mínimo fijado no está sostenido por la prueba y que dicho salario y las condiciones de trabajo que establece el Decreto núm. 4, enmendado, son contrarios a la prueba, no habiendo ninguna que los sostenga. Hemos leído detenidamente la *759transcripción de la evidencia-¡presentada en Idas audiencias celebradas ante la Junta ¡¡y además la prneba documental admitida y somos, de ¡opinión que i.carece de ¡méritos: la con-tención de los recurrentes*:• No sólo bubo prueba..sustancial ante la Junta sino que Ja* misma'.demuestra,que los,.salaries fijados y las condiciones; de trabajo establecidas pueden ser satisfechos y cumplidas por los recurrentes. / -, • ?

Se desestiman, los- recursos y .confirma el Decreto,-Man-datario Núm. 4 promulgado-.por la Junta de.Salario Mínimo Je Puerto Rico. con fecha 18 Je may.o. de ¡1943. y. enmendado por la referida-Junta en 15 de noviembre de 1943.


''Sección 1.— (a) Por la, presente la Asamblea Legislativa de Puerto Itico dorlr.’-a que la existencia do eomVeiones do trabajo perjudiciales a la conserva-ción de las nonnas mínimas do vida necesarias pana la salud, la eficiencia y d bienestar general de los trabajadores cu las distintas ocupaciones (1) hace que el comercio, ’a agricultura y la industria sirvan para propagar y perpetuar diehao condiciones do trabajo; (2) constituye un método de competencia desleal-en la producción y el intercambio; (3) conlleva el pago do salarios insuficientes para satisfacer las necesidades mínimas do los trabajadores; (4) motiva conflictos entro obreros y patronos que entorpecen el progresivo desai rollo de la economía puertorriqueña; y (5) representa un estado de manifiesta injusticia social.
“ (b) So doelaia por la presento que la política do esta Ley es, mediante el ejercicio de la facultad de la Asamblea Legislativa de Puerto Rico para de-cretar leyes para la protección de la vida, salud y seguridad de empleados y obreros, corregir y tan rápidamente como sea posible eliminar las condiciones mencionadas anteriormente existentes en las distintas ocupaciones, .sin reducir ios empleos sustaneialmente o la facultad para ganar la vida.
‘ ‘ (o) So deelara quo os la política públiea de esta Ley proteger a los tra-bajadores en sus medios de vida en tal forma que el propósito do hacerlo, al llevarso a la práctica, no destruya las fuentes mismas de empleo y trabajo. Es la política pública de esta Ley qne el nivel de vida de los trabajadores se levante a una proporción justiciera con el nivel económico de prosperidad de las ramas do producción quo los emplean, según este nivel so mantenga y crezca por obra del mayor poder adquisitivo dado por esta Ley misma, por otra legislación, o por las condiciones económicas generales que tales resultados produjeren.
‘ ‘ (d) Se deelara, además, que es la política de esta Ley asegurar el pro-gresivo desenvolvimiento de la agricultura y de las industrias y negocios que *750operan en Puerto Rico, procurando garantizarles condiciones favorables a su es-tabilidad económica y a su natural expansión, y que a tal efecto el organismo creado para dar cumplimiento a los propósito de esta Ley fijará salarios tomando en consideración los costes, la situación financiera de las industrias y ramas de la producción, laa fluctuaciones del mercado, y las condiciones especiales exis-tentes en cada localidad, así como las condiciones de vida y de trabajo de los obreros.” (Bastardillas nuestras.)


 Véase la sección 3, que impone a la Junta "el deber de estudiar los sa-larios, horas de labor y condiciones de trabajo que prevalecen en las distintas ocupaciones, negocios e industrias de Puerto Rico, y hacer investigaciones en cuanto a la salud, seguridad y bienestar de los trabajadores;” (bastardillas nuestras); la Sección 4 que concede amplios poderes a la Junta o a cualquiera de sus miembros para realizar investigaciones y citar testigos; la sección 5 que impone el deber a toda persona, firma, sociedad o corporación "que emplee tra-bajadores en Puerto Rico” (sin distinción y debiendo aceptarse la definición de trabajadores que da la sección 30, supra) de suministrar a la Junta "Todos los informes, datos y estadísticas que la Junta solicite para llevar a cabo ios pro-pósitos de esta Ley”, y de "permitir a cualquier miembro de la Junta, em-pleado, investigador o agente de la misma debidamente autorizado, libre acceso a los edificios, fábricas, molinos, talleres, maquinarias, granjas, plantaciones, fin-cas y otros establecimientos y sitios en donde se efectúe cualquier clase de trabajo, con el propósito de obtener cualquier información ... o para hacer cualquier *751investigación do la • condiciones de trabajo que allí prevalecen o cualquier ins-pección de libros, informes, contratos, nóminas, documentos o constancias rela-cionados con el empleo de trabajadores” e impone sanción penal a todo “patrono, •administrador, agento o encargado de cualquier establecimiento agrícola, comer-cial o industrial o do cualquier otro sitio en donde se efectúa cualquier clase de trabajo ’ que se negare a comparecer, sin causa justificada, ante la Junta para prestar testimonio, o que rehusare permitir la entrada a cualquiera de las per-sonas antes mencionadas a los establecimientos descritos o se negaren a suminis-trar los informes solicitados o impedir el examen de sus libros, nóminas, etc.; la sección 6 dispone que la Junta tendrá el deber de nombrar un Comité de Salario Mínimo para investigar las condiciones de trabajo que prevalecen en las ocupa-ciones, negocios o industrias, en las cuales los salarios que se pagan son insufi-cientes para satisfacer las necesidades normales de los trabajadores y perjudi-ciales a la conservación do las normas mínimas de vida necesarios para la salud', la eficiencia y el bienestar de los mismos,” debiendo nombrarse para dicho co-mité dos representantes de los patronos, dos representantes de los trabajadores de dicha ocupación, negocio o industria y un quinto nombrado en representación de los intereses públicos; y luego establece que el comité debe informar a la. Junta sus conclusiones y lo que incluirán. (En cuanto al alcance de las facul-tades concedidas a los comités nombrados por la Junta, véase Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452.)


 En eí caso de In re Dól’s Estate, 187 Pac. 428, se resolvió que una insti-tución de la misma naturaleza que la aquí recurrente, Sociedad de Auxilio Mutuo, no es una ‘/institución..caritativa de beneficencia.”


 Véanse págs. 88, 279, 97, 53, 231, 234, 345, 150, 165 y 169 de la trans-cripción da evidencia,


Semple v. Schwars, 109 S. W. 633; People v. Garlock, 11 N.Y.S. (2d) 82; Ex parte Galusha, 195 Pac. 406. Cf. O’Neil v. United Producers & Consumers Co-op., 113 P. (2d) 645; Marsh v. Adams, 12 N.Y.S. (2d) 691; East Bill Cemetery Co. v. Thompson, 97 N. E. 1036, 1038.


En Jordan v. Tashiro, 278 U. S. 123 se decidió que el funcionamiento de-un hospital está incluido dentro del significado de las palabras “negocio” y “comercio” según so usan en un tratado autorizando a ciudadanos japoneses en los Estados Unidos “el ejercer un negocio” y de “hacer cualquier cosa incidental y necesaria para el negocio bajo loo mismos términos que ciudadanos nativos”; Lawrence v. Missen, 173 N.C. 359, 91 S.E. 1036, 38, donde se dijo “El establecer y funcionar hospitales mediante paga es ahora una forma reco-nocida y establecida de hacer negocios”; en Armendarez v. Hotel Dieu, Tex. Civ. App., 145 S.W. 1030, 31, se resolvió que en tanto un hospital acepta pa-cientes que pagan con el fin de obtener ingresos para llevar a cabo su labor ca ritativa, está ejerciendo un negocio.